September 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        GEORGE M. BISHOP, AS SUBSTITUTE TRUSTEE, Appellant

NO. 14-12-00830-CV                          V.

          MARY BETH CLAWSON AND JOHN RIDDLE, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Mary Beth
Clawson and John Riddle, signed July 9, 2012, was heard on the transcript of the
record. We have inspected the record and find the trial court erred in entering a
final judgment against appellant George M. Bishop, as Substitute Trustee. We
therefore order the portions of the judgment ordering a take-nothing judgment
against Bishop on his counterclaims REVERSED and ordered severed and
REMANDED for proceedings in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order appellees, Mary Beth Clawson and John Riddle, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.